PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/925,008
Filing Date: 19 Mar 2018
Appellant(s): TEXAS INSTRUMENTS INCORPORATED



__________________
[ Ronald O. Neerings (Reg. No. 34,227)]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 1/13/2022 appealing from the Office action mailed 10/13/2021].
   I.    GROUND OF REJECTION TO BE REVIEWED ON APPEAL         Every ground of rejection set forth in the Office action dated 6/22/2017 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”     1.  The following ground(s) of rejection are applicable to the appealed claims.         Claim 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.          Claims 33-39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.          Claims 26 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki.          Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Arakawa.           Claims 28-32 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Khalid.
       2.  NEW GROUNDS OF REJECTION
              No new grounds of rejection are applied.
      
       3. WITHDRAWN REJECTIONS
              The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   No withdrawn rejections are applied.

II. RESPONSE TO ARGUMENT:

1. Rejection under 35 USC § 112(a): Regarding claim 33, in section VII under subsection 1), the appellant argues, on pages 10-17that supported for the amendment can be found in paragraphs [0021 and 0026-0039] and alleged that the “tool” is recited in claim 33 is equivalent to the “handler” as defined in the specification.
 The examiner disagrees with the appellant’s argument.
    PNG
    media_image2.png
    465
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    491
    587
    media_image3.png
    Greyscale

[0031] Handler 200 also includes a finger 270 that is supported by the upper assembly 230 and moveable upward and downward in the Z direction with respect to the upper assembly 230. Embodiments of finger 270 may have an elongated longitudinal axis A that is aligned with the Z direction. The distal end of the finger 270 may be slidable along the longitudinal axis A and include an axial spring 290 such that the slidable portion of the distal end is biased downward. The distal end of the finger 270 may also include a suction head 280 in order to better grip the flat surface of an integrated circuit 295 as shown in FIG. 2.
[0036] FIG. 4 illustrates foot tool 410 as an example of such a tool attached to lower bracket 250. Foot tool 410 may be attached at one the holes 360 and extend below the bottom surface of lower bracket 250 in order to better access the lid or other locking mechanism of a socket 220 (e.g., FIG. 1). Here, foot tool 410 extends downward from lower bracket 250 and includes an L-shaped foot 420 at the bottom of the foot tool 410. Foot tool 410 may also include a thin lip 430 which extends outwardly from the foot 420 in order to manipulate smaller mechanisms. Foot tool 410 may be rigidly mounted on lower bracket 250, which is rigidly mounted to upper assembly 230, which is selectively moveable upward and downward in the Z direction at the bottom of the Z support rail 140, as depicted in FIG. 1. In this manner, foot tool 410 may be moved in the X, Y and Z directions in order to manipulate a lid or other locking mechanism.
[0040] FIGS. 7A and 7B illustrate yet another example of a handler 200 used in connection with automated testing integrated circuits 295 in a screw-closed clamshell socket 700. For brevity, FIGS. 7A and 7B only illustrate the opening of the screw lid 710. Closing the lid 710 may be accomplished with similar movements made in reverse order. As illustrated in FIG. 7A, the handler 200 includes a post tool 440 attached to the lower bracket 250. Post tool 440 may be rigid rod extending downward in a direction perpendicular to the testing surface 110 (FIG. 1). The screw lid 710 includes a round top with a notch 720 on the exterior edge. The screw lid 710 is rotated clockwise to fasten the lid 710 and create electrical contact between the integrated circuit 295 and the socket 700. Conversely, the lid 710 may be rotated counter-clockwise to release the integrated circuit 295.
[0041] As illustrated in FIG. 7A, a handler 200 may automatically release the lid 710 by recording the X and Y position of the handler 200 when the post tool 440 is engaged within the notch 720. The lid 710 may be released by then translating the handler 200 and the post tool 440 in small increments in the X and Y directions to mimic a circular motion as indicated by the arrow C. As illustrated in FIG. 7B, the post tool 440 may then be translated in X and Y directions to flip open the released lid 710.
        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):       “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention”.
          MPEP 2173.01 (I) states: “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms” [emphasis added].
         In paragraphs [0021 and 0026-0039], upon which the appellant relies, clearly and specifically describe a handler designated for a reference number 200 which comprises an upper assembly 230, a lower bracket 250, a finger 270, and a foot tool 410 or a post tool 440. The tool 410/440 configured to open or close a lid on a socket 500. The finger 270 includes a suction head 280 to place or pick up an integrated circuit 295 in a socket 500. It is clear to the reader that the tool 410/440 is a part of the handler 200; therefore, the tool could not be considered as a handler. The entire specification clearly describes the “tool” designated to be a component which is used to open and close a lid on a socket.  Nowhere in the original disclosure is the tool described as having functions of picking up the integrated circuit and placing the integrated circuit in the socket.         There is no explanation or examples by the appellant as to how is encompassed “using a tool to pick up an integrated circuit; using the tool to place the integrated circuit in a socket”. The specification would hence fail to provide an adequate written description to enable one skilled in the art to understand, make and use the claim feature “using a tool to pick up an integrated circuit; using the tool to place the integrated circuit in a socket”.
This is a scope of enablement rejection because the specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation. 
2. Claim Rejection under 35 USC § 112(b): Regarding claim 33, in section VII under subsection 2), the appellant argues, on pages 17-19that the present specification clearly teaches using one tool for performing all function of picking the IC, placing the IC in the socket and securing the IC in the socket, and alleged that supported for above the limitation can be found in paragraphs [0038-0039]. 
The examiner disagrees with the appellant’s argument. Nowhere in paragraphs [0038-0039] is there a teaching, description, or support for the claim limitation “using a tool to pick up an integrated circuit; using the tool to place the integrated circuit in a socket”. The appellant attempts to overcome the 112(a/b) rejection by asserted that the “tool” defined the claim 33 is a handler as supported in paragraphs [0038-0039]; however, this assertion is not supported but is opposite to what is described with respect in Figs. 1-10 and in the detailed description of embodiments in the specification.  The original disclosure specifically describes a handler designated by a reference number 200 which comprises an upper assembly 230, a lower bracket 250, a finger 270, and a foot tool 410 or a post tool 440. The tool 410 or 440 extending from the lower bracket 250 and configured to open or close a lid on a socket 500. The finger 270 includes a suction head 280 to place or pick up an integrated circuit 295 in a socket 500. It is clear to the reader that the tool 410 or 440 is a part of the handler 200 and it could not be considered as a handler. Nowhere in the original disclosure is the tool taught as having functions of picking up the integrated circuit and placing the integrated circuit in the socket.
        In claims 1-20 and 26-32, the appellant used the term “tool” (i.e., for a foot tool 410 or post tool 440 in Figs. 4-8) as a tool attached to the lower bracket and extending below the lower bracket to open and close a lid on the socket, or the tool is a post.  Also, the term “finger” (i.e., for a finger 270 in Figs. 4-8) is used for performing functions of picking up and placing the integrated circuit in the socket. Accordingly, even though the appellant’s argument asserts that “tool” recited in claim 33 in corresponds to the disclosed handler, the reader is in doubt as to the meaning of the technical feature to which “tool” refers based on reading the specification as noted above thereby rendering the definition of the subject-matter of claim 33 indefinite.
3. Rejection under 35 USC § 102(a)(1):     Regarding claim 26, in section VII under subsection 3), the appellant argues, on pages 17-22, that “paragraphs [0038]-[0043] clearly teach that it is clamp member 14 that secures integrated circuit D into contacting socket 11 — NOT lift plate 35 that extends from support plate 33. Moreover, clamp member 14 is secured to contacting socket 11 and does NOT’ “extend from” lift plate 35 much less support plate 33. As such, Suzuki fails to teach or suggest, “securing the integrated circuit in the socket using a tool extending from the lower bracket’, as required by Claim 26”. 
The examiner disagrees with the appellant’s argument.  It should be noted that the claim limitation “securing the integrated circuit in the socket using a tool extending from the lower bracket” does not provide information about how the tool must be used for securing the integrated circuit in the socket.  It should also be noted that the original disclosure of the instant application does not disclose or contain a clear, concise and exact terms of claim language, i.e., “securing the integrated circuit in the socket using a tool”. However, as the examiner understood, in background of the instant application, paragraph [001] describes, in conventional way, a human operator or technician picks up each integrated circuit from the tray, places each integrated circuit into the testing socket, and secures the socket lid. In Figs. 7A-B of the instant application, a tool 440 is attached to a bracket 250, a lid 710 of a socket 700 includes a notch 720,  and when the tool 440 is engaged within the notch 720 and rotated clockwise to fasten the lid 710, the IC 295 is securely held into contact with the socket. Therefore, the tool 440 is used to manipulate the lid of the socket in the way of opening the lid for receiving the IC in the socket or closing the lid for tightening the IC in the socket so that the IC is securely held into contact with the socket. 

    PNG
    media_image4.png
    661
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    627
    666
    media_image5.png
    Greyscale

       Suzuki discloses a similar concept in paragraphs [0038-0043] and Figs. 2 and 5 but instead of using a socket cover lid, Suzuki used clamp members on the socket for holding and releasing the device under test. Suzuki discloses a device transfer 30 having an upper assembly portion 37, a lower assembly portion 33, a suction nozzle tool or finger 34 and 36 for picking up an IC from a tray and placing the IC in an test socket 11 wherein the suction nozzle tool is selectively moved upward and downward with respect to the lower assembly portion 33.  When a lift plate 35 (a lift plate 35 is equivalent to a tool of the appellant) is extended lower, a lower side of the lift plate 35 is brought into abutting engagement with rollers 17 of the clamp member 14, the clamp member 14 is turned into the retracted position to open up the upper opening of the socket for receiving the IC device D, whereupon the IC device D is placed in the socket, the lift plate tool 35 releases a pressing force acting on the rollers 17. Thus, the clamp members 14 return to a closed position so that the IC is securely held into contact with the socket. Therefore, the lift plate tool 35 of Suzuki is controlled to manipulate the position of the clamp member 14 of the socket 11 in the way of using the lower side of the lift plate tool 35 is brought into abutting engagement with the rollers of the clamp member to open up the upper opening of the socket for receiving the IC device. When the IC device placed in the socket, the lift plate tool 35 releases a pressing force acting on the rollers 17; thus, the clamp members 14 return to a closed position so that the IC is securely held into contact with the socket. 
        It should be noted that the socket lid of the appellant’s disclosure and the clamp member of Suzuki both have a mechanism that helps to retain or release the IC in the socket in a closed or open position; however, the lid or the clamp member cannot be opened or closed by itself.  Rather, both the lid and clamp member must rely on the tool or the lift plate to change its position from opening to closing. Both of the devices of the appellant and Suzuki use the tool or the lift plate to control and manipulate the position of the lid or clamp member on the socket so that the socket is open up for receiving the IC device and the IC device is secured in the socket when the lid or clamp member returned in a closed position. Therefore, using the tool or the lift plate for changing the position of the lid or clamp member from an open position for receiving the IC and returning the lid or clamp member to a closed position is equivalent to securing the IC in the socket by using the tool as recited in the claim.       As explained above, Suzuki does teach the limitation “securing the integrated circuit in the socket using a tool extending from the lower bracket”.
     Regarding claim 33, in section VII under subsection 4), the appellant argues on pages 22-26 that “paragraphs [0038]-[0043] clearly teach that it is clamp member 14 that secures integrated circuit D into contacting socket 11 — NOT lift plate 35 that extends from support plate 33. Moreover, clamp member 14 is secured to contacting socket 11 and does NOT’ “extend from” lift plate 35 much less support plate 33. As such, Suzuki fails to teach or suggest, “using the tool to secure the integrated circuit in the socket’, as required by Claim 33”. 
The examiner disagrees with the appellant’s argument.  Suzuki discloses a similar concept (see paragraphs [0038-0043] and Figs. 2 and 5), but instead of using a socket cover lid, Suzuki used clamp members on the socket for holding and releasing the device under test. Suzuki discloses a device transfer 30 having an upper assembly portion 37, a lower assembly portion 33, a suction nozzle tool or finger 34 and 36 for picking up an IC from a tray and placing the IC in an test socket 11, the suction nozzle tool is selectively moved upward and downward with respect to the lower assembly portion 33.  When a lift plate 35 (a lift plate 35 is equivalent to a tool of the appellant) is extended lower, a lower side of the lift plate 35 is brought into abutting engagement with rollers 17 of the clamp member 14, the clamp member 14 is turned into the retracted position to open up the upper opening of the socket for receiving the IC device D, whereupon the IC device D is placed in the socket, the lift plate tool 35 releases a pressing force acting on the rollers 17, thus the clamp members 14 return to a closed position so that the IC is securely held into contact with the socket. Therefore, the lift plate tool 35 of Suzuki is controlled to manipulate the position of the clamp member 14 of the socket 11 in the way of using the lower side of the lift plate tool 35 is brought into abutting engagement with the rollers of the clamp member to open up the upper opening of the socket for receiving the IC device, when the IC device placed in the socket, the lift plate tool 35 releases a pressing force acting on the rollers 17; thus, the clamp members 14 return to a closed position so that the IC is securely held into contact with the socket. 
        It should be noted that both the socket lid of the appellant and the clamp member of Suzuki have a mechanism that helps to retain or release the IC in the socket in a closed or open position; however, the lid or the clamp member cannot be opened or closed by itself.  Rather, both the lid and clamp member must rely on the tool or the lift plate to change its position from opening to closing. Both the appellant and Suzuki are using the tool or the lift plate to control and manipulate the position of the lid or clamp member on the socket so that the socket is open up for receiving the IC device and the IC device is secured in the socket when the lid or clamp member returned in a closed position. Therefore, using the tool or the lift plate for changing the position of the lid or clamp member from an open position for receiving the IC and returning the lid or clamp member to a close position is equivalent as securing the IC in the socket by using the tool.
       As above explanations, Suzuki does teach the limitation “using the tool to secure the integrated circuit in the socket”.
4. Claim Rejection under 35 USC § 103:     Regarding claim 27, in section VII under subsection 4), the appellant argues, on pages 26-28, that “While Examiner focuses on col. 1 lines 50-60 in the Background of the Arakawa disclosure to support use of a cover for opening and closing contacts, Examiner completely misses the subsequent teaching away in Arakawa from use of such cover for opening and closing contacts (see col. 2, lines 6-31). As such it would NOT have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the testing IC apparatus of Suzuki for performing steps of opening and closing a lid of the socket as taught by Arakawa, in order to meet the system design and specification requirement. Therefore, any combination of Suzuki & Arakawa fails to teach or suggest, “opening and closing a lid of the socket under the control of the computer”, as required by Claim 27. Examiner’s determination is supposition not supported by fact which it little more than improper hindsight reconstruction which must be reversed. Accordingly, for all the reasons set forth above the 35 U.S.C 103 rejection of Claim 27 is improper and must be reversed”. 
The examiner disagrees with the appellant’s argument.  In response to the Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning. It must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 13 92; 170 USPQ 209(CCPA 1971). Also, the Patent Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).            Arakawa in the same field of endeavor discloses, in Fig. 27, an IC mounting/demounting system, comprising a robot body 6 including two mounting/demounting heads 7 for sucking and holding the ICs and transferring ICs on a tray to IC sockets during an IC electrical operation test, the IC's are mounted by two heads on the IC sockets on the socket board 1. The IC is set to the IC socket by pressing the cover with the mounting/demounting head 7 and thereby opening the contacts. Then, by moving the mounting/demounting head 7 upward, the pressure on the cover is released, the contacts are closed, and the IC is held by the IC socket. Therefore, Arakawa does teach the limitation of “opening and closing a lid of the socket by the mounting/demounting heads under the control of the computer”.  
Both Arakawa and Suzuki disclose a test system having a transfer body or robot having multiple mounting/demounting heads for sucking and holding the ICs and transferring ICs on a tray to IC sockets during an IC electrical operation test. The mounting/demounting heads of Arakawa is providing an advantage for Suzuki in that the interval between these two mounting/demounting heads can be adjusted in accordance with the pitch between the IC sockets on the socket board and the pitch between the IC's housed in the tray.         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the testing IC system of Suzuki having the mounting/demounting head with the IC socket as taught by Arakawa for the advantage of using the mounting/demounting head to open and close the cover lid of the socket wherein the interval between these two mounting/demounting heads can be adjusted in accordance with the pitch between the IC sockets on the socket board and the pitch between the IC's housed in the tray (Column 1 lines 35-40).

     Regarding claim 34, in section VII under subsection 4), the appellant argues, on pages 28-30, that “While Examiner focuses on col. 1 lines 50-60 in the Background of the Arakawa disclosure to support use of a cover for opening and closing contacts, Examiner completely misses the subsequent teaching away in Arakawa from use of such cover for opening and closing contacts (see col. 2, lines 6-31). As such it would NOT have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the testing IC apparatus of Suzuki for performing steps of opening and closing a lid of the socket as taught by Arakawa, in order to meet the system design and specification requirement. Therefore, any combination of Suzuki & Arakawa fails to teach or suggest, “opening and closing a lid of the socket under the control of the computer”, as required by Claim 27. Examiner’s determination is supposition not supported by fact which it little more than improper hindsight reconstruction which must be reversed. Accordingly, for all the reasons set forth above the 35 U.S.C 103 rejection of Claim 27 is improper and must be reversed”. 
The examiner disagrees with the appellant’s argument.  In response to the Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning. It must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 13 92; 170 USPQ 209(CCPA 1971). Also, the Patent Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).            Arakawa, in the same field of endeavor, discloses in Fig. 27 an IC mounting/demounting system comprising a robot body 6 including two mounting/demounting heads 7 for sucking and holding the ICs and transferring ICs on a tray to IC sockets during an IC electrical operation test, wherein the IC's are mounted by two heads on the IC sockets on the socket board 1. The IC is set to the IC socket by pressing the cover with the mounting/demounting head 7 and thereby opening the contacts. Then, by moving the mounting/demounting head 7 upward, the pressure on the cover is released, the contacts are closed, and the IC is held by the IC socket. Therefore, Arakawa does teach the limitation of “opening and closing a lid of the socket by the mounting/demounting heads under the control of the computer”.  Both Arakawa and Suzuki disclose a test system having a transfer body or robot having multiple mounting/demounting heads for sucking and holding the ICs and transferring ICs on a tray to IC sockets during an IC electrical operation test. The mounting/demounting heads of Arakawa is providing an advantage to Suzuki in that the interval between these two mounting/demounting heads can be adjusted in accordance with the pitch between the IC sockets on the socket board and the pitch between the IC's housed in the tray.         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the testing IC system of Suzuki having the mounting/demounting head with the IC socket as taught by Arakawa for the advantage of using the mounting/demounting head to open and close the cover lid of the socket and the interval between these two mounting/demounting heads can be adjusted in accordance with the pitch between the IC sockets on the socket board and the pitch between the IC's housed in the tray (Column 1 lines 35-40).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/19/2022

Conferees:
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867                                                                                                                                                                                                        

/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.